Name: Commission Regulation (EEC) No 2439/92 of 21 August 1992 introducing a countervailing charge on certain varieties of plum originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 8 . 92 Official Journal of the European Communities No L 239/9 COMMISSION REGULATION (EEC) No 2439/92 of 21 August 1992 introducing a countervailing charge on certain varieties of plum originating in Hungary days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plum originating in Hungary can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2259/92 (3), as amended by Regulation (EEC) No 2382/92 (4), intro ­ duced a countervailing charge on certain varieties of plum originating in Hungary ; Whereas for these varieties of plum originating in Hungary there were no prices for six consecutive working HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2259/92 is hereby repealed. Article 2 This Regulation shall enter into force on 22 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p . 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 219, 4. 8 . 1992, p. 48. 0 OJ No L 232, 14. 8 . 1992, p. 30.